COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Alexandria, Virginia


JOHN WILLIAM KENNEY
                                          MEMORANDUM OPINION * BY
v.   Record No. 2306-01-4               JUDGE ROSEMARIE ANNUNZIATA
                                               AUGUST 13, 2002
CATHY ANDREA KENNEY


             FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                      Thomas D. Horne, Judge

           Matthew S. McConnell for appellant.

           J. Douglas Griffin for appellee.


     On December 19, 2000 the district court ordered John

William Kenney (father) to pay Cathy Andrea Kenney (mother) the

amount of $1,287.43 per month to support their children.    Due to

a mathematical error, the court amended its order to require

father to pay $1,388.80 per month.

     On January 16, 2001, father filed an emergency motion to

suspend his child support obligation to his children due to an

automobile injury.    The district court lowered his monthly

obligation to $600 per month.   Father appealed to the circuit

court.   The circuit court denied father's motion to suspend

child support.   It is from this decision that father appeals.

For the reasons that follow, we affirm.

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                              Analysis

     Father claims that the evidence does not support the trial

court's denial of his motion to suspend child support.   We

disagree and, therefore, affirm.

     "Decisions concerning child support rest within the sound

discretion of the trial court and will not be reversed on appeal

unless plainly wrong or unsupported by the evidence."    Smith v.

Smith, 18 Va. App. 427, 433, 444 S.E.2d 269, 274 (1994).      It is

the province of the fact finder to determine the credibility of

witnesses, their veracity, and the weight to be given their

testimony.    Brown v. Commonwealth, 156 Va. 947, 951, 157 S.E.

567, 571 (1931).   Accordingly, we view the evidence in the light

most favorable to mother, the party prevailing below on this

issue.    Germek v. Germek, 34 Va. App. 1, 8, 537 S.E.2d 596, 600

(2000).

     Where a party seeks to modify child support, he has the

burden of proving 1) a material change in circumstances since

the most recent child support order 2) that warrants

modification of that party's support obligation.    Yohay v. Ryan,

4 Va. App. 559, 359 S.E.2d 320 (1987).   To determine whether a

modification is justified, the trial court must "consider[] the

present circumstances of both parties and the benefit of the

children."    Watkinson v. Henley, 13 Va. App. 151, 156, 409

S.E.2d 470, 473 (1991).



                                - 2 -
           The mere fact of a material change in the
           obligor parent's income, however, does not
           necessarily warrant a reduction in the
           existing child support obligation. The
           [court] is required to consider all the
           factors and guidelines enumerated in the
           Code for making such determinations and
           enter an award appropriate to the
           circumstances as they exist at that time.

Rawlings v. Rawlings, 20 Va. App. 663, 670, 460 S.E.2d 581, 588

(1995).   For instance, "[w]here appropriate, the court shall

consider the willingness and availability of the noncustodial

parent to provide child care personally in determining whether

child-care costs are necessary or excessive."    Code

§ 20-108.2(F).   Furthermore, we bear in mind the well-settled

rule that in any child support case, "[t]he best interest of the

child or children is the paramount and guiding principle in

setting child support . . . ."     Watkinson, 13 Va. App. at 158,

409 S.E.2d at 474.

     In this case, father claims that he was physically unable

to care for the children due to an injury he sustained in an

automobile accident on December 25, 2000.    The trial court found

that father's injury constituted a material change in

circumstances, but did not justify a modification in support.

The trial court found that mother was in need and father was

able to assist in providing for his children, specifically

noting that father "[sat] idly by while costs of child care

adversely affect[ed] the mother's ability to provide for the

children's necessities."   The evidence supports this decision.

                                 - 3 -
     Father claims, however, that the trial court erred in

determining that he was able to care for his children because

"[t]here was no evidence produced by [mother] that [he] was

physically able to watch the Parties' minor children."   We

disagree.

     Although father testified that his injuries prevented him

from walking and thus caring for his children, the trial court

was not required to accept that testimony.   See Brown, 156

Va. at 951, 157 S.E. at 571 (holding that the weight accorded

testimony is within the discretion of the trier of fact).

Rather, the trial court, in its discretion, credited the

testimony of mother, who stated she asked father to provide

childcare for the children but he refused because "[h]e doesn't

want to."

     The court did not credit father's testimony, in part,

because he had testified dishonestly in response to several

questions and provided truthful answers only upon further

examination.   At trial, father initially denied several sources

of income and expenditures that he later acknowledged, upon

further inquiry.   He admitted that he had a checking account

primarily in his name that he shared with his female roommate,

although initially testifying that he had no checking account.

He admitted that he had an account with J.B. Robinson Jewelers

where he had purchased two 14-karat gold bridal sets for

$1,699.10 subsequent to his injury, after denying any such debt.

                               - 4 -
Finally, he claimed that he had obtained no loans since his

injury, but then admitted to procuring an automobile loan on

which he paid $840 per month.

     Mother also presented evidence that father was able to

financially support his children but chose to spend his income

elsewhere.   In addition to the expenses noted above, father

testified that he signed for purchases with his Sears card since

his injury, that he paid $320 per month on a loan for his Mazda

Miata, $120 per month for car insurance, and that all his

monthly automobile payments were current.    Mother also testified

that father expressed a desire to sign over his parental rights

to avoid paying child support.

     Finally, the evidence supports the trial court's finding

that the children needed father's support.   Mother testified

that she was unable to provide the children with needed clothing

and good meals, that she had borrowed money from all available

sources, and that she was unsure of how she would pay her

expenses.    She stated that she incurred $322 in work-related

childcare expenses per week.    She testified that she had not

received any child support, clothing, or anything else from

father since his injury.   Specifically, she recounted that she

begged father to purchase clothing for the children on his Sears

card, but he refused.




                                 - 5 -
     Thus, the evidence at trial adequately supports the trial

court's decision, and we will not disturb it on appeal.

                                                      Affirmed.




                              - 6 -